Dawson, J.
(concurring Specially) : The county superintendent is the constitutional head of the county school system, and her duties are whatever the legislature sees fit to impose on her. (Const., art. 6, § 1.) The legislature has imposed many duties on this officer which concern city schools, as well as rural schools, and certainly it could have imposed this duty on the superintendent, whether this statute is so construed or,not. (The State, ex rel., v. Doane, 98 Kan. 435, 441, 158 Pac. 38.) Moreover, the school territory of a city of the first or second class is a school district just as completely and just as precisely as the school territory of a district out in the country. The city corporation and the city school district are distinct and separate legal entities. (Knowles v. Board of Education, 33 Kan. 692, 700, 7 Pac. 561; Ritchie v. Mulvane, 39 Kan. 241, 254, 17 Pac. 830; Curtis v. Board of Education, 43 Kan. 138, 142, 23 Pac. 98; The State, ex rel., v. Bentley, 98 Kan. 442, 443, 157 Pac. 1197; Atchison Board of Education v. DeKay, 148 U. S. 591, 602, 603.)
Personally I would have preferred to hold that the statute gave the superintendent power, in the- exercise of a sound discretion and subj ect to appellate review by the county commissioners, to transfer rural high-school territory to a city school district, as well as to a country district; for it would seem that the interest of the rural high-school district should be considered. But if the view of the court is correct — and I shall not dissent therefrom — I do not think the plaintiffs need be at all crestfallen about the result of this lawsuit, because the board of education under another valid statute, section 9114 of the General Statutes of 1915, has annexed the school territory on which the plaintiffs reside, for school purposes (School District v. Board of Education, 102 Kan. 784, 171 Pac. 1154), and consequently plaintiffs’ territory is no longer a part of the rural high-school district. Under that statute (§ 9114) the *481sanction of the county superintendent or of the county commissioners to an annexation of territory is unnecessary. Thus all that plaintiffs desire has been already accomplished. In this view of the case, but on no other ground, I concur in this judgment.
Mr. Justice Mason joins in this special concurrence.